                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

TAMARA HATCHER,

       Plaintiff,

v.                                                      Case No. 6:17-cv-909-Orl-37DCI

LETZRY, INC.; and CATHERINE
LETZINGER,

      Defendants.
_____________________________________

                                         ORDER

       Plaintiff, through counsel, initiated this Fair Labor Standards Act action on May

19, 2017. (Doc. 1.) Plaintiff’s counsel then moved to withdraw from representation, which

Magistrate Judge Daniel C. Irick granted after holding a hearing where Plaintiff was

supposed to appear. (Docs. 40, 50.) Magistrate Judge Irick also ordered Plaintiff to appear

in person at a show cause hearing to determine why sanctions, including dismissal of this

action, should not be imposed for her failure to appear. (Doc. 50.) After Plaintiff again

failed to appear, Magistrate Judge Irick issued a Report recommending this action be

dismissed without prejudice for failure to prosecute. (Doc. 53 (“R&R”).)

       Following the R&R, Defendant Letzry, Inc. sought to dismiss its counterclaim

against Plaintiff by filing a uniltateral notice that the Court struck for failure to comply

with Federal Rule of Civil Procedure 41. (Docs. 54, 55.) Nothing else was filed since—

neither party objected to the R&R, and the time for doing so has now passed. As such,

the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo Bank, N.A.,

                                            -1-
No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see also Macort v.

Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no error, the Court concludes

that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation (Doc.

              53) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Plaintiff’s Complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE for

              failure to prosecute.

       3.     The Clerk is DIRECTED to close the file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on October 12, 2018.




Copies to:
Counsel of Record
Pro se party




                                            -2-
